Citation Nr: 0904348	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder, 
depression and a dysthymic disorder.

2.	Entitlement to service connection for prostate disorder, 
as a result of exposure to herbicides in service.

3.	Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1969, including service in the Republic of Vietnam 
from January 1967 to January 1968 and from November 1968 to 
November 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and July 2005 rating 
decisions of the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2008.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2008).

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, depression and 
dysthymic disorder, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Ear.

2.  Competent medical evidence does not to show that the 
Veteran has a prostate disorder. 

3.  Competent medical evidence does not to show that the 
Veteran has erectile dysfunction.


CONCLUSION OF LAW

1.  Prostate disorder was not incurred or aggravated by 
active military service, and it may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309 (2008).

2.  Erectile dysfunction was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
June 2003 and February 2005 letters.  These letters informed 
the Veteran of the types of evidence not of record needed to 
substantiate his claims and also informed him of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was informed of the Dingess decision in an April 2006 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA and 
private treatment records, buddy statements, and statements 
from the Veteran and his representative have been associated 
with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  38 C.F.R. § 3.103.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

Pertinent Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (June 12, 2007). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
from February 28, 1961, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's 
service records show that he served in the Republic of 
Vietnam from January 1967 to January 1968 and from November 
1968 to November 1969 and, therefore, exposure to herbicides 
is presumed.

Prostate Disorder Claim

In his psychiatric records from August 2003, the Veteran's 
medical history includes a note that he was taking medication 
for benign prostatic hypertrophy.  This note is repeated in 
subsequent psychiatric records.  However, medical evaluation 
that is merely a recitation of Veteran's self-reported and 
unsubstantiated history has no probative value.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 
Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 
(1995); Reonal and LeShore, supra.  The claims folder does 
not contain medical records from medical personnel who have 
diagnosed the Veteran with or provided treatment for a 
prostate condition.  Without competent medical evidence of a 
current disability, there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Even if competent medical evidence confirmed a diagnosis of 
benign prostatic hypertrophy, service connection would not be 
available on a presumptive basis because that is not one of 
the conditions listed in 38 C.F.R. § 3.309(e) and therefore 
VA has determined that there is no positive association 
between it and herbicide exposure.  See Notice, 59 Fed. Reg. 
341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 
Fed. Reg. 32,345-32,407 (June 12, 2007).  Thus, presumptive 
service connection is not available for the claimed disorder 
and direct service connection is not warranted because the 
medical evidence of record does not include a current 
diagnosis.



Erectile Dysfunction Claim

The first requirement for service connection under Hickson is 
a current disability.  The Veteran has not submitted evidence 
of a current disability in connection with his claim for 
service connection for erectile disfunction.  The history 
portion of the Veteran's March 2004 VA medical examination 
for diabetes mellitus mentions that the Veteran has had 
difficulty with his erections for the preceding four or five 
years.  No diagnosis was made at this time with regard to the 
Veteran's erectile problems.

In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer, 3 Vet. App. 225 (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).  In the 
absence of confirmed diagnosis of any of the claimed 
condition, meaning medical evidence showing the Veteran has 
the condition alleged, service connection is not warranted.

The information contained in the claims folder does not 
include records of medical treatment for this condition.  The 
only evidence of this condition in the claims folder is the 
Veteran's own lay statements and his testimony at the 
November 2008 hearing.  This evidence does not meet the 
requirement of competent medical evidence necessary to 
establish a diagnosis of erectile disfunction if that was the 
purpose for which it was offered.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(1).  Thus, 
the preponderance of the evidence is against the finding of 
current erectile disfunction.

In short, Hickson element (1) has not been met as to this 
claim.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

In his November 2008 testimony, the Veteran stated that his 
erectile disfunction was secondary to his prostate disorder.  
The Board notes that the Veteran is not service connected for 
a prostate disorder and, therefore, the issue of service 
connection for erectile disfunction secondary to a prostate 
disorder is moot.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The preponderance of the evidence is against the claim of 
entitlement to service connection for erectile disfunction.  
The benefit sought on appeal is accordingly denied since 
there is no reasonable doubt to resolve in the Veteran's 
favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for prostate disorder based 
on exposure to herbicides is denied.

Entitlement to service connection for erectile dysfunction is 
denied.


REMAND

With respect to the claim for service connection for a 
psychiatric disorder, to include PTSD, depression and a 
dysthymic disorder, the Board observes that one of the 
contentions advanced by the Veteran is that he was subjected 
to personal assault in the form of discrimination by his 
commanding officer and purports that such an experience is a 
precipitating factor leading to his current psychiatric 
disability, to include PTSD.  As such, evidence from sources 
other than the Veteran's service records may provide credible 
evidence of an in-service stressor.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

Furthermore, VA is prohibited from denying a PTSD claim based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  Id.

In this case, VA's failed to inform the Veteran that evidence 
from alternative sources or evidence of behavior changes may 
constitute credible evidence of the claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation of the type of evidence 
that may be relevant in corroborating 
the occurrence of a stressor in claims 
for service connection of PTSD 
resulting from a personal assault in 
compliance with 38 C.F.R. § 3.304(f).  
Specifically, the letter should inform 
the Veteran of types of evidence from 
sources other than the Veteran's 
service records that may corroborate 
the Veteran's account of the stressor 
incident.

2.	After the above development is 
completed, adjudicate the issue of 
service connection for a psychiatric 
disorder, to include PTSD, depression 
and a dysthymic disorder.  If the 
benefit sought is denied, provided the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


